By the Court.
In an action brought March 15,1856, upon a. recognizance executed February 3, 1838, for stay of execution on a judgment upon a docket of a justice of the peace of this state, upon demurrer to answer, setting up that the action did not accrue within fifteen years next before it was brought: Held, that such recognizance is a specialty within the meaning of the 13th section of the code of civil procedure, and that therefore an action can not* be brought thereon after the expiration of fifteen years, Stockwell v. Coleman, ante, 33, followed and approved.
John Welch, for plaintiff in error.
¿3. £. Knowles, for defendant in error,
Judgment sustaining the demurrer to the answer reversed, and cause remanded for further proceedings.